DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what specific flow rate is being claimed. The use of “predetermined” has been held to be indefinite in a claim where it simply means determined beforehand, Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 2,544,315 to Heldmann or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 2,544,315 to Heldmann in view of USPAP 2006/0151347 to Grossman, USPN 5,275,284 to Onotsky, USPAP 2017/0042741 to Salamone, and/or USPN 6,592,892 to Williams.
Claim 1, Heldmann discloses a cleaning tool, the cleaning tool comprising: a carrier layer including an absorbent substrate (pad); a cleaning agent (e.g. quaternary ammonium salt) stored by the carrier layer; a dispenser material (cotton) included in the carrier layer, the dispenser material inherently dispensing the cleaning agent at a predetermined flow rate, a backer layer (adhesive strip) disposed above the carrier layer inherently providing (at least some) structural support to the carrier layer of the cleaning tool; a release liner (covering strip) disposed below the carrier layer; and an activation area disposed between the release liner and the carrier layer and configured to be removably affixed to a surface (see 
Regarding the backer layer being providing structural support to the carrier layer, all materials are rigid to a degree so Heldmann teaches the claimed limitation. Plus, Grossman discloses that it is known in the art to construct a flexible bandage strip “rigid enough” such that the flexible strip does not fold upon itself during application (see entire document including [0119] and [0120]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the backer layer of Heldmann rigid enough so that the flexible strip does not fold upon itself during application. Plus, Onotsky discloses that it is known in the art to construct a flexible adhesive bandage with a rigid backer layer to eliminate the manipulative steps required to remove bandages from their envelopes (see entire document including column 2, lines 11-15 and column 3, lines 40-65). Therefore, it would have been obvious to one having ordinary skill in the art to construct the flexible adhesive bandage of Heldmann with a rigid backer layer to eliminate the manipulative steps required to remove bandages from their envelopes.
Regarding the claimed intended use, considering that Heldmann discloses a substantially identical cleaning tool (adhesive bandage) in terms of structure, the cleaning tool of Heldmann is inherently capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 3, the cleaning agent is impregnated in the carrier layer (column 2, lines 21-28). 
Claim 4, Heldmann does not appear to mention a thermal layer but Salamone discloses that it is known in the cleaning tool art to include a thermal layer to increase temperature and facilitate faster healing (see entire document including [0002], [0007] and [0011]). Therefore, it would have been obvious to one having ordinary skill in the art include a thermal layer to increase temperature and facilitate faster healing.

Claims 21-23, considering that the carrier layer of Heldmann is an absorbent pad, it is inherently configured to release at least a portion of the cleaning agent onto a surface in response to pressure being applied and configured to reabsorb at least a portion of the cleaning agent and a contaminant from a surface in response to removal of the pressure being applied. It is noted that the carrier of Heldmann may be a cotton pad and the current specification also discloses the use of a cotton pad [0076].

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
The applicant asserts that Heldmann fails to teach or suggest a dispensing material included in the carrier layer, the dispensing material dispensing the cleaning agent at a predetermined flow rate. The examiner respectfully disagrees. Heldmann discloses a cleaning tool, the cleaning tool comprising: a carrier layer including an absorbent substrate (pad); a cleaning agent (e.g. quaternary ammonium salt) stored by the carrier layer; a dispenser material (cotton) included in the carrier layer, the dispenser material inherently dispensing the cleaning agent at a predetermined flow rate, a backer layer (adhesive strip) disposed above the carrier layer inherently providing (at least some) structural support to the carrier layer of the cleaning tool; a release liner (covering strip) disposed below the carrier layer; and an activation area disposed between the release liner and the carrier layer and configured to be removably affixed to a surface (see entire document including Figures 3-4 and column 2, lines 11-48). It is noted that the current specification specifically mentions the carrier being made of cotton material [0076]. 

Conclusion
The following documents are cited to further show the state of the art with respect to cotton being a dispensing material that inherently dispenses at a predetermined flow rate:

USPN 5,848,966 to Gusakov (see document including column 4, line 53 through column 5, line 40).
USPAP 2010/0124689 to Meschter (see document including [0022]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.